DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 12 February 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 4, 10-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US 6,602,565; Katayama) in view of Coutarel et al. (US 2011/0120583; “Coutarel”) and Jacobs et al. (US 2007/0293592; “Jacobs”). 
Regarding claims 3, 15, and 23, Katayama teaches a multilayer fuel hose (i.e., a pipe), wherein the layers are extruded (col. 1, lines 5-9, col. 4, lines 31-37, col. 8, lines 10-27), which i.e., vinylidene fluoride (VDF) copolymers family containing hexafluoropropylene (HFP); PVDF-HFP) (col. 4, lines 42-58), which reads on the limitation of a vinyl fluoride copolymers family comprising one monomer selected from hexafluoropropylene recited in claims 3, 15, and 23. The fluororesin can also comprise fillers, inter alia, metal oxides, hydroxides, and carbonates for improved physical properties, wherein the fillers preferably present in the proportion that is not more than 30 parts (i.e., parts by weight is abbreviated to “parts”) relative to 100 parts of the fluororesin (col. 4, lines 64-65, col. 5, lines 4-13), which overlaps and therefore renders obvious, the limitations of the mass fraction of the chemically active products ranges between 10 and 30 wt.% recited in claims 15 and 23. As set forth in MPEP 2144.05 I, in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.

    PNG
    media_image1.png
    522
    874
    media_image1.png
    Greyscale

Figure 3 of Katayama illustrating a fuel hose
Katayama is silent regarding the fluororesin comprising one or more of the specifically claimed chemically active product.
Coutarel discloses a pipe useful for carrying petroleum comprising a sheath containing a mixture of a polymer material and chemically active products with acid compounds so as to irreversibly neutralize the corrosive effects of the acid compounds and to the limit the corrosive effects ([0008, 0017]). The chemically active products are made of neutralizing agents that neutralize acid compounds such as carbon dioxide (CO2) and hydrogen sulfide (H2S) ([0008, 0034]). The polymer material used in the tubular sheath (i.e., sealing sheath) is a fluorinated polymer material and the chemically active products are calcium oxide (CaO), magnesium oxide (MgO), iron oxide (Fe2O3), and alkaline carbonates ([0008-0011, 0025]).
Katayama and Coutarel are both directed towards pipes/hoses useful for conveying petroleum products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included neutralizing agents such as CaO, MgO, Fe2O3, and alkaline carbonates as taught by Coutarel motivated with the expectation neutralizing acid compounds such as CO2 and H2S. As such, the extruded tubular sheath of 2 and H2S, wherein the fluororesin layer of the extruded tubular contains CaO, MgO, Fe2O3, and alkaline carbonates, which reads on the limitations of the extruded tubular sheath is made from a composite material composition for neutralizing at least once acid compound among CO2 and H2S, a mixture of the polymer material with a predetermined amount of chemically active products including one or more of CaO, MgO, Fe2O3 and an alkaline carbonate recited in claims 15 and 23. The fuel hose of Katayama in view of Coutarel contains chemically active products and is able to transport petroleum effluent, which reads on the limitation of the pipe for transportation of a petroleum effluent comprising at least one acid compound among CO2 and H2S recited in claims 15 and 23.

Katayama in view of Coutarel is silent regarding the fluorinated vinylidene copolymer has a tensile modulus measured at 20ºC ranging between 300 MPa and 850 MPa, with either a tensile elongation at yield at ambient temperature above 12% or a behavior similar to that of an elastomer, and the polymer material has a melting temperature (Tm) ranging from 140ºC to 250ºC.
Jacobs discloses fluoropolymers that are formulated into a foam by the disclosed process with a preference for VDF (vinylidene difluoride)-based polymers and its thermoplastic copolymers that are transformed into any desirable shape such as pipes, rods, sheaths, containers, balls, sheets, rolls and tapes ([0025-0027, 0047]). The fluoropolymers and copolymers of VDF, such as KYNAR® which is well known and widely used ([0035-0036]). The VDF-based polymers are unique, offering the widest possible range of processing options to obtain articles having beneficial attributes associated with improved chemical resistance and surface properties, 
Katayama in view of Coutarel, and Jacobs are both directed towards VDF based fluororesins utilized for extruded pipes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluororesin layer of Katayama in view of Coutarel by utilizing a Kynar Flex® 3120-50 as the fluororesin of a fluororesin composition as a well known fluoropolymer used for extruded pipes as taught by Jacobs motivated by the expectation of obtaining an article with improved chemical resistance and surface properties. 
It is noted that Applicant’s specification teaches a composite material composition comprising Kynar Flex® 3120-50 and 15 wt.% of Fe2O3 filler wherein the composition exhibits a Young’s Modulus of 821 MPa at 20ºC and elongation at yield is 12.2%, which reads on the claimed properties (see page 13, Table 1 of Applicant’s specification as filed).
As such, the fluororesin of Katayama in view of Coutarel and Jacobs comprises Kynar Flex® 3120-50 and is identical to the fluoropolymer claimed and disclosed by Applicant in terms of being the identical polymer, the specific monomers, is within range of the melt temperature of the polymer, the same neutralizing agents, and the amounts of the neutralizing agents. In the absence of any objective evidence to the contrary, there is a reasonable expectation that the fluororesin of Katayama in view of Coutarel and Jacobs comprises embodiments that reads on prima facie case of either anticipation or obviousness has been established.

Regarding claim 4, Katayama further teaches that the fluororesin layer (1) may comprise fluoropolymers either alone or in combination, which reads on the mixture of several polymers recited in claim 4 (col. 4, lines 42-58). 

Regarding claims 10 and 11, Coutarel discloses the neutralizing agents have a specific surface area above 20 m2/g in order to improve the corrosive resistance by having more reaction surfaces area for the acid compounds and can be surface treated with silanes to promote the creation of strong interfaces between the agent neutralizing the acid compounds and the polymer of the sealing sheath ([0041, 0053]). As such, the neutralizing agents in the fluororesin layer of Katayama in view of Coutarel and Jacobs have a specific surface area above 20 m2/g, wherein the surface of the neutralizing agent is treated with silanes, which reads on the limitations of the chemically active products with a specific surface area above 5 m2/g and a chemical surface treatment with silanes recited in claims 10 and 11. 

Regarding claim 12, Katayama further teaches that fillers, such as silica and barium sulfate, can be added to the fluororesin (col. 5, lines 4-11). Given that silica and barium sulfate are identical to the processing aid used in the present invention, it is clear that the filler, such as 

Alternatively regarding claim 12, if Katayama is considered silent regarding the polymer material comprises a processing aid. 
Coutarel discloses a pipe comprising a sheath composed of a mixture of polymer material and chemically active products made of neutralizing agents that neutralize acid compounds such as carbon dioxide CO2 and H2S ([0008, 0034]). The sheath can comprise additives which reduce flow defects and improved mechanical properties ([0051-0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the fluororesin composition of Katayama in view of Coutarel and Jacobs by incorporating additives as taught by Coutarel in order to reduce flow defects and improve mechanical properties. As such, the fluororesin composition of Katayama in view of Coutarel and Jacobs comprises additives that reduce flow defects and improve mechanical properties, which reads on the limitation of the polymer material comprises a processing aid recited in claim 12. 

Regarding claim 13, Katayama does not positively recite the presence of a plasticizer and/or require a plasticizer in the fluororesin layer (1). Given that Katayama does not positively recite a plasticizer is required, it is clear that the concentration of the plasticizer would be 0 wt.%, which falls within the recited ranged of the plasticizer with a concentration below 10% recited in claim 13.

Regarding claim 14, as described above, Katayama in view of Coutarel and Jacobs teaches a fuel hose, which reads on the limitation of claims 3 and 15.
Katayama is silent regarding the fluororesin composition comprises a compatibilizing additive. 
Coutarel discloses a pipe comprising a sheath formed from a mixture of polymer material and chemically active products made of neutralizing agents that neutralize acid compounds such as carbon dioxide CO2 and H2S, wherein the neutralizing agents are metal oxides and metal carbonates ([0008, 0010-0011, 0034, 0037-0038]). The Lotader type copolymers marketed by Arkema can be added as a compatibilizing additive in order to promote the compatibility of the neutralizing agent with the polymer matrix ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluororesin composition of Katayama in view of Coutarel and Jacobs by incorporating a compatibilizing additive as taught by Coutarel motivated by the expectation of enhancing the compatibility of the neutralizing agent and polymer matrix. As such, the fluororesin composition of Katayama in view of Coutarel and Jacobs comprise a PVDF-HFP with a compatibilizer as recited in claim 14.

Regarding claim 16, Katayama teaches the fluororesin inner layer (1) as described in claim 15, and the thermoplastic outer layer (2) is a polyamide such as nylon 11 or 12 (i.e.,
Regarding claim 17, Katayama teaches the fluororesin layer (1) would be inside of the thermoplastic outer layer (2) (col. 6, line 66- col. 7, line 10), which reads on the limitation of the second layer is arranged within the first layer recited in claim 17. 

Regarding claim 18, Katayama teaches the thermoplastic outer layer (2) can be either polyamide 11 or 12, which reads on the limitation of the second polymer material is polyamides 11 and 12 recited in claim 18.

Regarding claim 19, as described above, Katayama in view of Coutarel and Jacobs teaches a fuel hose, which reads on the limitation of claim 16.
Katayama is silent regarding the thermoplastic outer layer (2) comprising lamellar fillers with a shape factor above 20, elected from among exfoliated talcs, micas, or graphites 
Coutarel discloses a sheath G is made of two layers, wherein the C1 layer incorporates lamellar fillers ([0061-0062, 0067]). The lamellar fillers is a filler, such as mica, with a shape factor between 20 and 500 which reduces the permeability of the sheath ([0057, 0067]). The lamellar fillers reduce the permeability of the polymer sheath via a tortuosity effect ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the thermoplastic outer layer (2) of Katayama in view of Coutarel and Jacobs by adding a lamellar filler with a shape factor of 20 to 500, such as mica motivated with the expectation of limiting the flow rate of acid compounds through the sheath (i.e., reducing the permeability of the sheath). As such, the thermoplastic outer layer (2) of Katayama in view of Coutarel and Jacobs comprises a mica as a lamellar filler 

Regarding claim 20, Katayama further teaches that the fluororesin layer (1) may comprise alumina, which reads on limitation of the sheath also comprises aluminas as an adsorbent fillers that trap the acid compounds recited in claim 20 (col. 5, lines 4-13).  

Regarding claim 22, as described above, Katayama in view of Coutarel and Jacobs teaches a fuel hose, which reads on the limitation of claim 15.
Katayama is silent regarding the metallic element is a metal tube of a rigid pipe. 
Coutarel discloses a pipe comprising a metal tube lined with a polymer ([0004, 0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the fuel hose of Katayama in view of Coutarel and Jacobs by incorporating a metal tube in order to increase the rigidity and strength of the fuel hose. As such, the fuel hose of Katayama in view of Jacobs and Coutarel reads on the limitation of the metallic element is a metal tube of a rigid pipe recited in claim 22. 

Claim 2 and alternatively claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Coutarel and Jacobs as applied above in claims 15, and further in view of Ainsworth (US 2004/0253403; “Ainsworth”).
Regarding claim 2 and alternatively claim 4, as described above, Katayama in view of Coutarel and Jacobs teaches a multilayer fuel hose, which reads on the limitation of claim 15. Katayama further teaches that the fluororesin for forming the tubular fluororesin layer (1) may 
Katayama in view of Coutarel and Jacobs does not explicitly discloses a type of THV fluororesin having the tensile modulus, and melting temperature as presently claimed.
Ainsworth discloses a fuel hose (i.e., hose) presently employed in automobile applications is a multilayered structure ([0001]). The hose comprises a second layer (3) that is a barrier layer, wherein the barrier layer (3) is derived from a terpolymer derived from tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride  ([0010, 0036]). A suitable terpolymer is THV x 815G (i.e., THV-815G) that has a melting point of 225ºC. 
Katayama and Ainsworth are both directed towards fuel hoses that comprise THV fluororesin layers. MPEP 2144.06 establishes that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluororesin layer (1) of Katayama by including another fluororesin such as THV-815G for barrier properties as taught by Ainsworth as THV-815G is known as a fluororesin used for forming barrier layers for fuel hoses. As such, the fluororesin layer (1) of Katayama in view of Coutarel, Jacobs, and Ainsworth comprises Kynar Flex® 3120-50 and THV-815G (i.e., a mixture of several polymers) to make the fluororesin composition of . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Coutarel and Jacobs as applied above in claims 15, and further in view of Hardy et al. (US 2007/0125438; “Hardy”).
Regarding claim 21, as described above, Katayama in view of Coutarel and Jacobs teaches a multilayer fuel hose reads on the limitation of claim 15.
Katayama in view of Coutarel and Jacobs does not explicitly recite the pipe is a flexible pipe.
However, Hardy discloses a flexible tubular pipe for transporting hydrocarbons produced by independent successive layers consisting, on the one hand, of helical windings of various profiled strips and/or tapes, especially made of metal (i.e., metal wires), and on the other hand, of at least one sheath made of a polymer material such as polyvinylidene fluoride (PVDF) ([abstract, 0001, 0002, 0006, 0025]). In addition, Hardy discloses that such a pipe, in its general form, is well known to those skilled in the art, especially from the standardized documents “Recommended practice for flexible pipe 17B” and “Specification for Unbounded Flexible Pipe 17J” from the American Petroleum Institute. 
Katayama in view of Coutarel and Jacobs, and Hardy are both directed towards tubular hoses (i.e., pipes) utilized for transportation of hydrocarbons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel hose of Katayama in view of Coutarel and Jacobs by forming a flexible pipe as taught by Hardy, as it is well known in the art to use flexible pipes for the transport of .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Coutarel in view of Jacobs.
Regarding claim 23, Coutarel teaches a pipe for carrying a petroleum effluent comprising at least one of the acid compounds CO2 and H2S, wherein the pipe comprising a metal element lined with an extruded tubular sheath ([0004, 0008, 0061, 0068]), which reads on the limitation a pipe for transportation of a petroleum effluent, wherein the pipe comprises a metallic element lined with an extruded tubular sheath recited in claim 23. 
The sheath comprises a mixture of a polymer material with a chemically active product (neutralizing agents), such as calcium oxide, magnesium oxide, Fe2O3, and alkaline carbonates, wherein neutralizing agents intended to neutralize the acid compounds are selected from among, inter alia, CaO, MgO, Fe2O3, and alkaline carbonates([0008, 0017, 0037-0041]), which reads on the limitations of the extruded tubular sheath comprises a composite material composition containing a mixture of a polymer material and a chemically active product including one or more of CaO, MgO, Fe2O3, and alkaline carbonates recited in claim 23. The agents neutralizing the acid compounds can range between 10 and 50 mass% (i.e., the chemically active product) ([0008, 0037-0041]), which encompasses, and therefore renders obvious, the limitation of the chemically active products in a range of 10 to 30 mass % recited in claim 23. As set forth in prima facie case of obviousness exists.
The polymer material is preferably selected from, inter alia, fluorinated polymers, for example polyvinylidene fluoride (PVDF) ([0036]), which reads on the limitation of the polymer material made from vinylidene fluoride recited in claim 23.
Coutarel is silent regarding the polymer material being a copolymer, having a tensile modulus measured at 20ºC ranging between 300 MPa and 850 MPa, and an elongation at yield is above 12% or a behavior similar to that of an elastomer, and the melting temperature (Tm) ranging from 140ºC to 250ºC.
Jacobs discloses fluoropolymers that are formulated into a foam by the disclosed process with preference for VDF (vinylidene difluoride)-based polymers and its thermoplastic copolymers that are transformed into any desirable shape such as pipes, rods, sheaths, containers, balls, sheets, rolls and tapes ([0025-0027, 0047]). The fluoropolymers and copolymers of VDF, such as KYNAR® which is well known and widely used, wherein the VDF-based polymers are unique, offering the widest possible range of processing options to obtain articles having beneficial attributes associated with improved chemical resistance and surface properties, as well as being good for extrusion ([0035-0036]). Jacobs further discloses in Example 5 a fluoropolymer resin comprising Kynar Flex® 3120-50 ([0048, 0053, 0058], Table 1), wherein Kynar Flex 3120-50 has the melting point of 158ºC ([0048]) and is identical to the fluorinated vinylidene copolymer used in the present invention (page 4, lines 21-25 of Applicant’s Specification as filed). Hence, it is clear that Kynar Flex 3120-50 would inherently have the tensile modulus and the tensile elongation as presently claimed. 
Coutarel and Jacobs are both directed towards VDF based fluororesins utilized for extruded pipes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluororesin layer of Coutarel by utilizing a Kynar Flex® 3120-50 as a well known fluoropolymer used for extruded pipes as taught by Jacobs motivated by the expectation of obtaining an article with improved chemical resistance and surface properties. As such, the fluororesin layer of Coutarel in view of Jacobs comprises a Kynar Flex® 3120-50 (PVDF-HFP copolymer), which reads on the limitations of the polymer material comprises a copolymer made from vinylidene fluoride and at least one monomer such as hexafluoropropylene (HFP) recited in claim 23.
It is noted that Applicant’s specification teaches a composite material composition comprising Kynar Flex® 3120-50 and 15 wt.% of Fe2O3 filler wherein the composition exhibits a Young’s Modulus of 821 MPa at 20ºC and elongation at yield is 12.2%, which reads on the claimed properties (see page 13, Table 1 of Applicant’s specification as filed).
 The fluororesin composition of Coutarel in view of Jacobs comprises Kynar Flex® 3120-50 and 10 to 50 mass% a neutralizing agent filler, such as Fe2O3. 
Therefore, the fluororesin composition of Coutarel in view of Jacobs comprises Kynar Flex® 3120-50 and is identical to the fluoropolymer claimed and disclosed by Applicant in terms of being the identical polymer, the specific monomers, is within range of the melt temperature of the polymer, the same neutralizing agents, and the amounts of the neutralizing agents. In the absence of any objective evidence to the contrary, there is a reasonable expectation that the fluororesin of Coutarel in view Jacobs comprises embodiments that reads on the limitation of the tensile modulus and the tensile elongation recited in claim 23. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established.
As such, the fluororesin composition of the tubular sheath of Coutarel in view of Jacobs would have been substantially identical to the composition claimed and disclosed by Applicant in terms of the species of fluororesin as well as the species and proportion of filler in the fluororesin. Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the fluororesin composition and the fluororesin layer of Coutarel in view of Jacobs would have intrinsically exhibited the tensile modulus, and tensile elongation at yield recited in claim 23 (see MPEP 2112.01 II and 2112 V). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 (I).

Response to Arguments
Claim Rejections under 35 U.S.C. 103 over Katayama (US 6,602,565) in view of Jacobs (US 2007/0293592), and further in view of Ainsworth (US 2004/0253403) or Hardy (US 2007/0125438) or Coutarel (US 2011/0120583) or Lahijani (US 2005/0016610); Alternatively Coutarel in view of Jacobs.
Applicant’s arguments with respect to newly amended claims 15 and 23 have been considered. The grounds of rejection presented above have been updated to reflect the present claim amendments.

Applicant’s arguments filed 11 May 2020 have been fully considered but they are not persuasive. 
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7-10 of the remarks, Applicant asserts that the combination of Katayama or Coutarel in view of Jacobs is erroneous and the Kynar Flex 3120-50 does not read on the tensile modulus and the tensile elongation presently claimed. 
However, Jacobs discloses a Kynar Flex® 3120-50 (i.e., PVDF-HFP copolymer) having a melting point of 158 ºC (Jacobs [0048, 0053, 0058], Table 1) that is identical to the polymer as disclosed by Applicant (see page 4, lines 12-25 and Table 1 of Applicant’s specification as filed). In addition, the Kynar Flex® 3120-50 reads on the limitations that the polymer material is a vinylidene fluoride copolymer (family) comprising at least one HFP monomer, and has a melt temperature between 140 to 250ºC recited in claims 15 and 23. 
Furthermore, the composition of the fluororesin of Katayama in view of Coutarel and Jacobs, or Coutarel in view of Jacobs contains identical neutralizing agents, and the neutralizing agents comprise embodiments that fall within the ranges claimed.
Therefore, the fluororesin of Katayama in view of Coutarel and Jacobs, or Coutarel in view of Jacobs is considered identical to the fluoropolymer material claimed, because the fluororesin contains Kynar Flex® 3120-50 that is identical to the fluoropolymer disclosed by Applicant, has identical specific monomers as claimed, is within range of the melt temperature of the polymer, contains the same neutralizing agents, and contains the same amounts of the neutralizing agents. In the absence of any objective evidence to the contrary, there is a reasonable expectation that the fluororesin of Katayama in view of Coutarel and Jacobs, or Coutarel in view of Jacobs prima facie case of either anticipation or obviousness has been established. Additionally, MPEP 2145 establishes that if a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. However, arguments of counsel cannot take the place of factually supported objective evidence. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 9-13 of the remarks, Applicant asserts that Jacobs as a whole has been improperly disregarded and discloses foamed Kynar Flex® 3120-50 that teaches away, and there is no articulated reasoning or rational underpinning that correlates the melting point and tensile modulus/elongation to meet the inherency requirement. 
However, Jacobs explicitly discloses the use of VDF copolymers (e.g., fluoropolymers), which are well known and widely used, offering the widest possible range of processing options to obtain articles having beneficial attributes associated with improved chemical resistance and surface properties, wherein Example 5 discloses Kynar Flex® 3120-50 as a fluoropolymer resin used ([0035-0036, 0048, 0053, 0058], Table 1).
Moreover, Jacobs is merely used to teach VDF copolymers (e.g., fluoropolymers), such as Kynar Flex® 3120-50, not for the process of forming closed cell fluoropolymers from a fluoropolymer as asserted by Applicant. While Jacobs does disclose closed cell fluoropolymers, this does not take away from the broader teachings of Jacobs that disclose VDF copolymers 
Furthermore, the foaming of the cited section of Katayama is directed towards the thermoplastic resin layer (2), not the fluororesin layer (1). Additionally, Katayama does not clearly disclose if the foam is directed towards foaming in the same sense as Jacobs (i.e., purposely formulating a closed cell foam composition vs. natural foaming from a process such as stirring or shaking) as asserted by Applicant. Neither does Katayama criticize, discredit, or otherwise discourage the teaching of Jacobs for using the Kynar Flex® 3120-50 without foaming.
Therefore, Jacobs provides one of ordinary skill in the art with a motivation to use a VDF copolymer, such as Kynar Flex® 3120-50 in the fluoropolymer composition of Katayama or Coutarel, and the entirety of Jacobs has been considered. The VDF copolymer, such as Kynar Flex® 3120-50 (without being foamed) combined with similar fillers in the same amounts would necessarily have properties as disclosed and claimed by Applicant, and therefore, the basis of the inherency rejection is not seen as an error as asserted by Applicant. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on pages 11 and 12 of the remarks, Applicant asserts that there would have been no reason to combine Katayama or Coutarel with Jacobs that is related to high quality fluoropolymer foams without any additives, and is contrary to the presently claimed subject matter of including a polymer with chemically active products.
 However, Jacobs explicitly discloses the use of VDF copolymers (e.g., fluoropolymers), which are well known and widely used, offering the widest possible range of processing options to obtain articles having beneficial attributes associated with improved chemical resistance and surface properties, wherein Example 5 discloses Kynar Flex® 3120-50 as a fluoropolymer resin used ([0035-0036, 0048, 0053, 0058], Table 1). Therefore, Jacobs provide a clear suggestion, teaching, and motivation for utilizing a VDF copolymer, along with examples of such copolymers as Kynar Flex® 3120-50.
Moreover, Jacobs discloses the fluoropolymer resin may include additives, modifiers, or reinforcements, wherein the additives may be functional such as flame and smoke suppressants or antistatic additives ([0039]). Therefore, one of ordinary skill in the art would reasonably understand that fluoropolymers may contain additional additives with a specific function (e.g., chemically active additive) as taught by either Katayama or Coutarel.
Furthermore, neither Katayama nor Coutarel criticize, discredit, or otherwise discourage the teaching of Jacobs. As such, Applicant’s argument is not found persuasive.

Regarding argument (4), on page 12 of the remarks, Applicant asserts that Katayama and Jacobs are silent regarding the presently claimed chemically active products.
However, the grounds of rejection have been updated to address the present claim amendments. Katayama in view of Courtarel and Jacobs establish a prima facie case of 

Regarding argument (5), on page 13 of the remarks, Applicant asserts that there would have been no reason to combine Lahijani with Jacobs because Lahijani teaches avoiding bubbling in polymeric composition.
 However, Lahijani is no longer applied in any of the rejection presented above. Therefore, all arguments pertaining to Lahijani are considered moot.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bowman  (US 3,686,143) – discloses fluorinated elastomer copolymer comprising vinylidene fluoride and a metal compound composed of a mixture of oxide and/or hydroxide with a metal salt of a weak acid that absorb gaseous and acidic materials (col. 1, line 71 to col. 2, line 45, col. 4, lines 50-75). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782